Exhibit 10.1
CONSULTING AGREEMENT
          THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into
as of January 15, 2009, (the “Effective Date”), by and between Cardiogenesis
Corporation, a California corporation (the “Company”) and Paul J. McCormick
(“Consultant”).
          In consideration of the mutual covenants and agreements hereinafter
set forth, the parties to this Agreement agree as follows:
     1. Consulting Engagement.
          (a) Engagement. The Company hereby engages Consultant, and Consultant
hereby accepts such engagement, to perform, during the term and subject to the
conditions of this Agreement, such consulting services as are contemplated by
this Agreement.
          (b) Consulting Services. Consultant shall consult with and render to
the Company services relating corporate strategy development and execution,
financing and investor relations. Consultant shall render such services at such
times and places as reasonably determined by Consultant. Consultant shall take
direction from, and report to the Board of Directors of the Company. Consultant
shall devote approximately 40% of normal work hours (16 hours per week on
average) to consulting services hereunder. Such time shall be exclusive of time
spent by Consultant in his role as a director of the Company and Chairman of the
Board. Consultant shall track the time spent on consulting activities hereunder
periodically (not less often than quarterly) provide a report to the Company on
time spent.
     2. Terms of Engagement.
          (a) Term. Consultant’s engagement with the Company shall commence on
the Effective Date and shall continue for eighteen (18) months from the
Effective Date, unless terminated as hereinafter provided.
          (b) Termination. This Agreement may be terminated at any time by
either the Company or Consultant upon sixty (60) days written notice.
     3. Consideration.
          (a) Compensation for Services. During the term of this Agreement,
Consultant shall be paid eight thousand dollars ($8,000) per month, on the
Company’s normal schedule for payment of payroll.
          (b) Reimbursement of Expenses. Consultant shall be reimbursed for all
reasonable out-of-pocket expenses incurred by Consultant in rendering services
hereunder, including reasonable travel expenses and third party costs incurred
by Consultant in the course of performing the services hereunder, provided that
the incurrence of such expenses has received the prior written approval of the
Company. Consultant shall be reimbursed within thirty (30) days of the
submission of an expense report in which adequate support is provided for the
expenses to be reimbursed.

 



--------------------------------------------------------------------------------



 



          (c) Reimbursement of Health Care Coverage. Company shall reimburse
Consultant his cost of health care insurance coverage for himself and family in
an amount not to exceed fifteen thousand six hundred dollars ($15,600) per year.
          (d) Independent Contractor Status. It is expressly agreed and
understood that Consultant, including his employees and/or subcontractors, is
performing services under this Agreement as an independent contractor for the
Company and neither Consultant nor any of his employees or subcontractors is an
employee or agent of the Company. The Company’s liability hereunder shall be
limited to payment of the fees and expense reimbursements provided in this
Agreement. All liability to the persons actually providing services under this
Agreement or related to the providing of such services, including but not
limited to, payment of wages or other compensation, withholding of taxes and
similar charges related to such wages or other compensation, and worker’s
compensation, shall be the sole responsibility of Consultant.
     4. Confidential Information.
          (a) Company Information. Consultant agrees at all times during the
term of his engagement and thereafter to hold in strictest confidence, and not
to use, except for the benefits of the Company, or to disclose to any person,
firm or corporation without written authorization of the Company, any trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its clients,
consultants or licensees, including any such information developed hereunder
(hereinafter referred to as “Confidential Information”).
          (b) Other Employer Information. Consultant agrees that he will not,
during the term of his engagement by the Company, improperly use or disclose any
proprietary information or trade secrets of former or concurrent employers or
companies, and that he will not bring onto the premises of, or provide to, the
Company any unpublished documents or any property belonging to former or
concurrent employers or companies, if any, unless consented to in writing by
said employers or companies.
          (c) Third Party Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that he owes the Company and such
third parties, during the term of engagement and thereafter, a duty to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation (except as necessary in
carrying out work for the Company consistent with the Company’s agreement with
such third party) or to use it for the benefit of anyone other than for the
Company or such third party (consistent with the Company’s agreement with such
third party) without the prior express written authorization of the Company.
          (d) Employees and Subcontractors. Consultant shall cause all of his
employees or subcontractors to execute and deliver to the Company an agreement
covering the matters set forth in this Section 4.

2



--------------------------------------------------------------------------------



 



     5. Retaining and Assigning Inventions and Original Works.
          (a) Prior Inventions and Original Works. Attached hereto, as
Exhibit A, is a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets (collectively the “Prior
Disclosures”) which were made by Consultant prior to engagement by the Company,
which belong to Consultant, which relate to the Company’s business and products,
and which are not assigned to the Company; or, if no such list is attached, or
no entries are made thereon, Consultant represents that there are no such Prior
Disclosures.
          (b) Inventions and Original Works Assigned to the Company. Consultant
agrees that he will promptly make full written disclosure to the Company, will
hold in trust for the sole right and benefit of the Company, and will assign,
and does hereby assign, to the Company all his right, title, and interest in and
to any and all inventions, original works of authorship, developments,
improvements or trade secrets which they may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, and which arise out of or relate to the services rendered under
this Agreement. All works of authorship created by Consultant hereunder shall be
“works for hire” and owned by the Company.
          (c) Maintenance of Records. Consultant agrees to keep and maintain
adequate and current written records of all developments, inventions, trade
secrets and original works of authorship that are directly related to the
services provided to the Company. The records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company.
The records will be available to and remain the sole property of the Company at
all times.
          (d) Inventions Assigned to the United States. Consultant agrees to
assign, and does hereby assign, to the United States government all their right,
title and interest in and to any and all inventions, original works of
authorship, developments, improvements or trade secrets whenever such full title
is required to be in the United States by a contract between the Company and the
United States or any of its agencies.
          (e) Obtaining Patents and Copyright Registrations. Consultant agrees
that his obligation to assist the Company to obtain United States or foreign
patents and copyright registrations covering inventions and original works of
authorship assigned hereunder to the Company shall continue beyond the
termination of this engagement, but the Company shall compensate him at a
reasonable rate for time actually spent at the Company’s request on such
assistance. If the Company is unable because of Consultant’s legal incapacity,
mental or physical incapacity or for any other reason to secure the relevant
signatures to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering inventions or original works
of authorship assigned to the Company as above, then Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney in fact, to act for and in his behalf and
stead to execute and file in any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents or copyright
registrations thereon with the same legal force and effect as if executed by
him. Consultant hereby waives and quitclaims to the Company any and all claims,
of any nature whatsoever, which they now or may hereafter have for infringement
of any patents or copyright resulting from such application for patents or
copyright registrations assigned hereunder to the Company.

3



--------------------------------------------------------------------------------



 



          (f) Employees and Subcontractors. Consultant shall cause all of his
employees and subcontractors to execute and deliver to the Company an agreement
covering the matters set forth in this Section 5.
     6. Conflicting Engagement. Consultant agrees that, during the term of
engagement by the Company, he will not engage in any other employment,
occupation, consulting or other business activity that conflicts or could
potentially conflict with the obligations to the Company.
     7. Returning Company Documents. Consultant agrees that, at the termination
of the engagement by the Company, he will deliver to the Company (and will not
keep in possession or deliver to anyone else) any and all samples, compounds,
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
the Company, its successors or assigns. In the event of the termination of this
engagement, Consultant agrees to sign and deliver the “Termination
Certification” attached hereto as Exhibit B.
     8. Representations. Consultant agrees to execute any proper oath or verify
any proper document required to carry out the terms of this Agreement.
Consultant represents that its performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by it in confidence or in trust prior to its engagement by the Company.
Consultant has not entered into, and agrees to not enter into, any oral or
written agreement in conflict herewith.
     9. Miscellaneous.
          (a) Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given or made pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given if sent by registered or
certified mail, return receipt requested, postage and fees prepaid, or otherwise
actually delivered, to the following addresses:

  (i)   If to the Company, to:         Cardiogenesis Corporation
11 Musick
Irvine, CA 92618
Attention: Chief Financial Officer     (ii)   If to Consultant, to:         Paul
J. McCormick
11 Musick
Irvine, CA 92618

Any Notice shall be deemed duly given when received by the addressee thereof,
provided that any Notice sent by registered or certified mail shall be deemed to
have been duly given two (2) days from the date of deposit in the United States
mails, unless sooner received. Any of the parties to this Agreement may from
time to time change its address for receiving Notices by giving written Notice
thereof in the manner set forth above.

4



--------------------------------------------------------------------------------



 



          (b) Entire Agreement. This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, relating to the
subject matter of this Agreement are hereby merged herein. No representations,
oral or otherwise, express or implied, other than those contained in this
Agreement, have been relied upon by any party to this Agreement.
          (c) Governing Law, Venue. This Agreement shall be governed by
California law and the parties consent to the exclusive jurisdiction by the
state and federal courts sitting in Orange County, California.
          (d) Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be or become
prohibited or invalid under applicable law, such provisions shall be ineffective
to the extent of such prohibition or invalidity without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
          (e) Captions. The various captions of this Agreement are for reference
only and shall not be considered or referred to in resolving questions or
interpretation of this Agreement.
          (f) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
          (g) Specific Performance. Consultant acknowledges that the Company
would have extreme difficulty in attempting to prove the actual damages suffered
by it as a result of a breach by Consultant of any of his obligations under the
Agreement, and that therefore, in addition to any other remedy at law or in
equity, the Company shall be entitled to seek and receive specific performance
and temporary, preliminary and injunctive relief from any violation of the
provisions of this Agreement from any court of competent jurisdiction without
the necessity of proving the actual amount of damages resulting from such
breach.
          (h) Attorneys’ Fees. If any action, suit or other proceeding is
instituted to remedy, prevent or obtain relief from a default in the performance
by either party of its obligations under this Agreement, the prevailing party
shall recover all of such party’s attorneys’ fees incurred in each and every
such action, suit or other proceeding, including any and all appeals or
petitions therefrom. As used in this Section 9(h), attorneys’ fees shall be
deemed to mean the full and actual costs of any legal services actually
performed in connection with the matters involved calculated on the basis of the
usual fee charged by the attorney performing such services and shall not be
limited to “reasonable attorneys’ fees” as defined in any statute or rule of
court.
          (i) Assignment. Consultant may not assign his rights, obligations or
duties under this Agreement without the express written consent of the Company,
which consent may be withheld in the Company’s sole discretion, and any
attempted or purported assignment or any delegation of Consultant’s duties or
obligations arising under this Agreement to any third party or entity shall be
deemed to be null and void, and shall constitute a material breach by Consultant
of its duties and obligations under this Agreement. This Agreement shall inure
to the benefit of and be binding upon any successors or the Company by way of
merger, consolidation or transfer of all or substantially all

5



--------------------------------------------------------------------------------



 



of the assets of the Company, and any parent, subsidiary or affiliate of the
Company to which the Company may transfer its rights under and pursuant to this
Agreement.
          (j) Waiver. Waiver by any of the parties of any breach of any
provision of this Agreement shall be in writing and shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision hereof.
          (k) Survival of Consultant’s Obligations. The obligations of
Consultant hereunder shall survive the termination of Consultant’s engagement
with the Company and the termination of this Agreement regardless of the reason
or cause for such termination.
          IN WITNESS WHEREOF, this Agreement has been made and entered into as
of the date and year first above written.

            “Company”

Cardiogenesis Corporation
      /s/ Richard P. Lanigan       Richard P. Lanigan      President       
“Consultant”
      /s/ Paul J. McCormick       Paul J. McCormick         

6



--------------------------------------------------------------------------------



 



         

EXHIBIT A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

                  Identifying Number Title   Date   or Brief Description
 
       
 
      NONE

Name of Consultant: Paul McCormick

 